                                                                                         USDC SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                                                         DOC #:
                                                                                         DATE FILED: 1/2/2020




JAMES E. JOHNSON                                 Tne Crrv oF NEWYonx                               FRANKA. DELUCCIA
Corporation Counsel                                                                                         Senior Counsel
                                               Law     Dnp.q.RrMENT                                  Phone: (212) 356-5054
                                                                                                     fdelucci@law.nyc.gov
                                                100 CHURCH STREET, Rm. 3-155
                                                    NEW YORK, NY   1OOO7




                                                                           December 30,2019

         BY ECF
         Hon. Loma G. Schofield
         United States District Judge
         United States District Court
         Southern Distript of New York
         500 Pearl Street
         Ncw York, NY 10007

                      Re:   Sheila Holloway. as Administrator of the Estate of Casey Holloway. deceased v
                            City ofNew York. et al., 19 Civ. 08344 (LGS)

         Your Honor:

                 I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
         of New York, and one of the attorneys assigned to the defense of the above-referenced matter.
         On September20,2079, the Court issued an Order for an Initial Pretrial Conference. See Dkt.
         No. 10. The Courl's Order included an order that the parties jointly file a letter providing certain
         information regarding this matter at least seven calendar days prior to the Initial Pre-Trial
         Conference. Id. The parties were also ordered to submit a joint Proposed Civil Case
         Management Plan and Scheduling Order as paft of their joint letter. The Initial Pretrial
         Conference is currently scheduled for Thursday, January 9, 2020. Sec Dkt. No. 2l . As a result,
         the parlies' joint letter is due no later than Thursday, January 2,2020. Currently, only the City of
         New York has responded to the complaint. See Dkt. No. 25. The remaining defendants,
         including Daquan Allen and Shantae Smith, have yet to appear in this matter. On December 20,
         2079, the Court granted defendants Allen and Smith an extension of time to respond to the
         complaint until January 79,2020. See Dkt. No. 24.

                 Plaintiff and the City of New York write jointly to respectfully request a three-week
         extension of time, from January 2,2020 to January 23. 2020 to file the joint Proposed Civil Case
         Management Plan and Scheduling Order. This extension will follow the January 19, 2020
         deadline for the remaining parties to respond to the cornplaint in this matter. This request is
         made in part due to the logistical difficulty in selecting tirneframes for litigation events without
         the input of the other defendants in this matter. given the claims made against them in the
         cornplaint. Additionally, plaintifls counsel has recently encountered an unexpected family
medical issue that has necessitated a brief absence from his office. This extension of time will
allow for all parties to respond to the complaint and thereby provide input on the varying
discovery deadlines for this matter, as well as for plaintiff s counsel to attend to the family issue.

       In light of the above and for the foregoing reasons, plaintiff and the City of New York
respectfully requests that request a three-week extension of time, from January 2, 2020 to
January 23,2020 to file the joint Proposed Civil Case Management Plan and Scheduling Order.

        Plaintiff and the City of New York thank the Court for its time and consideration of the
within request.

                                                              Respectfully submitted,

                                                              lsl   Tnar&,r4, Der'aal,b


                                                              Frank A. Deluccia
                                                              Senior Counsel
FAD/m



Application GRANTED.

The initial pretrial conference, scheduled for January 9, 2020, is adjourned to January 30, 2020, at
10:40 a.m. The parties shall file the joint letter and proposed Case Management Plan and
Scheduling Order by January 23, 2020.

Dated: January 2, 2020
       New York, New York




                                                  2
